Citation Nr: 0310301	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  02-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an (increased) compensable evaluation for 
malaria with hemolytic anemia.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision that 
denied a compensable evaluation for the veteran's service-
connected malaria with hemolytic anemia.  The veteran filed a 
notice of disagreement in September 2001.  The RO issued a 
statement of the case in April 2002.  The veteran filed a 
substantive appeal in May 2002.  He was afforded a hearing 
before the RO in July 2002.  The transcript of that hearing 
is of record.  

In September 2002, the veteran requested a hearing in 
Washington, D.C. before a Member of the Board (now Veterans 
Law Judge).  A hearing was scheduled for June 2003.  However, 
by a statement submitted in March 2003, the veteran canceled 
his request for a hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.   

2.  The veteran's malaria is inactive and has not been shown 
to result in residual disability of the liver or spleen.  
Measurements of hemoglobin in February 2002 were within 
normal range, and there is no current evidence of hemolytic 
anemia.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria with 
hemolytic anemia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.31, 4.88b, 4.117, Diagnostic Codes 6304, 7700 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal, has been accomplished. 

The August 2001 rating decision, the April 2002 Statement of 
the Case, and the November 2002 Supplemental Statement of the 
Case, the RO advised the veteran and his representative of 
the basic laws and regulations governing his claim for a 
compensable evaluation and the bases for the denial of the 
claim.  A RO letter of April 2001 advised the veteran of the 
changes to the law brought about by the passage of the VCAA.  
Hence, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by the April 2001 letter soliciting 
information and/or evidence, have been afforded opportunities 
to submit such information and evidence.  Furthermore, by way 
of the aforementioned April 2001 RO correspondence, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran did not identify any sources of 
medical treatment subsequent to receiving the RO's April 2001 
letter.  Furthermore, while the veteran and his 
representative provided argument and testimony at a hearing 
before the RO in July 2002, the veteran indicated that he did 
not receive current medical treatment for malaria other than 
obtaining prescriptions for quinine.  Private outpatient 
treatment records from Chowen Medical Center were associated 
with the claims file, and, as indicated above, the RO has 
sought authorization to obtain any other outstanding private 
outpatient treatment records.  Finally, the veteran was 
afforded VA contract examinations in July 2001 and February 
2002.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

By original rating action of October 1953, service connection 
was granted and a 30 percent evaluation assigned for malaria 
with hemolytic anemia.  A rating decision of September 1954 
reduced the evaluation to 0 percent.  

In July 2000, the veteran claimed entitlement to a 
compensable evaluation for his service-connected disability.  

An April 2001 treatment note from the Chowen Medical Center 
recorded the veteran's complaints of chills, intermittent 
fever and decreased energy.  He reported that Quinine was 
only minimally effective at treating his symptoms.  No 
assessment or diagnosis for his symptomatology was noted.  

During a VA contract examination in July 2001, the veteran 
reported that he got nightly chills, fever and dizzy spells 
that lasted from 45 minutes to an hour.  He reported that he 
took Quinine in 1953, but no medications at present.  
Examination showed normal skin, without scars.  His lungs 
were clear with normal breath sounds.  The heart showed 
regular rate and rhythm.  Examination of the abdomen was 
negative for palpable masses.  There was no evidence of 
superficial venous distention, tenderness or abnormalities of 
the liver.  Neurological and mental status examinations were 
normal.  The examiner noted that a review of the laboratory 
analysis showed no malarial or blood parasites found.  He was 
diagnosed with malaria based upon the history as provided, 
the fact the he was on quinine and based upon his persistent 
symptoms.  

The veteran was afforded another VA contract examination in 
February 2002, at which time he reported that he took 
Chlorequinn and suffered from night sweats, chills and 
periodic shortness of breath.  The examiner reviewed the 
veteran's claims folder, analyzed laboratory results and 
conducted a physical examination.  Examination of the abdomen 
showed no evidence of superficial distention of the veins.  
There was no tenderness to palpation of the abdomen.  The 
liver edge was not palpable.  There were no ascites, inguinal 
hernia or abnormal bowel sounds.  Diagnostic testing did not 
reveal malaria or blood parasites.  His hemoglobin count of 
14.6 g/dl was within the range of normal.  Additionally, CBC 
profile and liver function panels were within normal limits.  
The examiner was asked to identify any residuals of malaria, 
to include liver or spleen damage.  The examiner noted that 
liver function studies were negative and that there were no 
pathological findings to render a diagnosis involving 
residuals of the liver or spleen.  

Finally, at a RO hearing in July 2002, the veteran reported 
that he suffered from sweats and chills a couple of times per 
week.  He reported that he did not receive medical treatment 
for his symptoms other than receiving a prescription for 
Quinine.  He took the medication every two or three days.  
His symptoms had not resulted in any hospitalizations.  He 
had not worked since 1994 or 1995.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected malaria with hemolytic anemia 
is evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  
Under that diagnostic code, malaria as an active disease is 
evaluated as 100 percent disabling.  The diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, residuals of malaria are to be 
rated as liver or spleen damage under the appropriate system.

In this case, the veteran has been comprehensively examined 
on two occasions, and no evidence of active malaria has been 
shown.  Moreover, while the veteran has complained of such 
symptoms as night sweats and chills, none of his examiners 
has suggested liver or spleen damage resulting from malaria.  
Additionally, during the most recent VA examination in 
February 2002, liver function testing and blood testing were 
normal.  The examiner opined that there were no pathological 
findings to render a diagnosis of residuals involving the 
liver and spleen.  Thus, the medical evidence establishes 
that the veteran's disability is both inactive and clinically 
asymptomatic.  As such, as, there is no evidentiary basis for 
a compensable evaluation for malaria pursuant to Diagnostic 
Code 6304.

Since the characterization of the veteran's service-connected 
disability includes hemolytic anemia, the Board also has 
considered whether a compensable evaluation is assignable 
under Diagnostic Code 7700, pursuant to which anemia is 
evaluated.  Under that diagnostic code, a 10 percent 
evaluation requires, at a minimum, hemoglobin at 10 gm/100ml 
or less, along with findings such as weakness, easy 
fatigability, or headaches.  While the veteran has reported 
symptoms of decreased energy and headaches, his hemoglobin 
count in February 2002 was 14.6 gm/dl, which was described as 
within normal limits.  As the clinical evidence does not 
establish the criteria for even the minimum compensable 
evaluation under Diagnostic Code 7700, clearly, a higher 
evaluation under that diagnostic code is not warranted. 

Additionally, the Board finds, as did the RO, that there is 
no showing that the veteran's disability is so exceptional or 
unusual to warrant the assignment of a higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited 
to and addressed in the April 2002 Statement of the Case).  
In this regard, the Board notes that the veteran has not 
worked since 1994 or 1995.  However, there is no showing that 
the service-connected disability, alone, results in any, much 
less marked, interference with employment.  Moreover, there 
is no showing that the disability warrants frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
an increased, compensable evaluation for the veteran's 
service-connected malaria with hemolytic anemia is not 
warranted, and that the claim for an increased rating must 
therefore be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

A compensable evaluation for service-connected malaria with 
hemolytic anemia is denied.  


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

